Case 1:19-cv-04075-CM Document 2 Filed 05/06/19 Page 1 of 14

I fl | COHPOS MENTIS/ CORPUS JURIS GENTIUM/ QUANTUM MESUIT/ AFFIDAVIT/DICTUM/DOLUS SPECIALIS/EX INJURIA JUS NON ORITUR

 

Societas Republicae Estados Al Maurikanos 5

We the Original People of America, Heirs of the Ancestral Estate of nN

Al Maghrib Alaqsa -North America - 54,5260° N, 105.2551° W; South America - 8.7832° S, 55.4915° We
Central America - 12.7690° N, 85.6024° W.

Take Notice and Take Care:
Notice to Principal is Notice to Agent

_——,

The People of The Amu’Ra Tribe of Indigenous Native
American Moors Republic

See page 4 Plaintiff, Complaint and Request for Injunction

Vz
ALL Foreign Agents and Agencies of the
UNITED STATES CORPORATION COMPANY
Including the District of Columbia, all of its Municipal
Territories and all its future successors.
See Pages 6-14
Defendant (s)

 

We the People of the Amu’Ra Tribe of Indigenous Native American Moors Republic an Ecclesiastical Body
Politic and Corporate [file# ec#: C19-17041/ XX-XXXXXXX] deem it necessary for the survival of our posterity
necessary to separate ourselves from the United States Corporation Company and Repatriate back to our inherent
State Morocco/Societas Republicae Estados Al Maurikanos. The UNITED STATES Corporation has no Sovereign
Authority and is a federal Corporation bankrupt and insolvent affirmed by, “United States Congressional Record,
March 17, 1993 Vol. 33, page H-1303”. The UNITED STATES is bankrupt and insolvent therefore all actions to
compel the People of the Several States are done under a color of Law.

L. Basis for Jurisdiction

A. The basis for Federal Jurisdiction is vested under 28 U.S.C. § 1331.
B. List of the General Law, federal statutes, federal Treaties and Constitutions that are at issue:

Constitution For the United States of America March 4" 1789 — Article 4 Sec. 4 - The United States shall
guarantee to every state in this union a republican form of government, and shall protect each of them against
invasion; and on application of the legislature, or of the executive (when the legislature cannot be convened)
against domestic violence.

Constitution For the United States of America March 4° 1789 — Article 6 - All debts contracted and engagements
entered into, before the adoption of this Constitution, shall be as valid against the United States under this
Constitution, as under the Confederation.

This Constitution, and the laws of the United States which shall be made in pursuance thereof; and all treaties
made, or which shall be made, under the authority of the United States, shail be the supreme law of the land; and
the judges in every state shall be bound thereby, anything in the Constitution or laws of any State to the contrary
notwithstanding.

The Senators and Representatives before mentioned, and the members of the several state legislatures, and all
executive and judicial officers, both of the United States and of the several states, shall be bound by oath or
affirmation, to support this Constitution; but no religious test shall ever be required as a qualification to any
office or public trust under the United States.

Constitution For the United States of America March 4" 1789 — Article 3 Sec. 2 - The judicial power shall extend
to all cases, in law and equity, arising under this Constitution, the laws of the United States, and treaties made, or
which shall be made, under their authority;--to all cases affecting ambassadors, other public ministers and
consuls;--to all cases of admiralty and maritime jurisdiction;--to controversies to which the United States shall be
a party;-—to controversies between two or more states;--between a state and citizens of another state;--between
citizens of different states;—between citizens of the same state claiming lands under grants of different states, and
between a state, or the citizens thereof, and foreign states, citizens or subjects.

In all cases affecting ambassadors, other public ministers and consuls, and those in which a state shall be party,
the Supreme Court shall have original jurisdiction. In all the other cases before mentioned, the Supreme Court

1

Autochthon Peoples’ Documents: Northwest Amexum / Northwest Africa / North America /Amu’Ra Tribe Republic - Continental United States Republic
 

Case 1:19-cv-04075-CM Document 2 Filed 05/06/19 Page 2 of 14

I i i COMPOS MENTIS! CORPUS JURIS GENTIUM QUANTUM MERUIT/ AFFIDAVIT/DICTUM/ DOLUS SPECIALIS/EX INJURIA JUS NON ORITUR

5 shall have appellate jurisdiction, both as to law and fact, with such exceptions, and under such regulations as the

Congress shall make.

The trial of all crimes, except in cases of impeachment, shall be by jury; and such trial shall be held in the state
where the said crimes shall have been committed; but when not committed within any state, the trial shall be at

SeONAMAWN>

such place or places as the Congress may by law have directed.

Articles of Confederation March I“ 1781 - Article 4 — The better to secure and perpetuate
mutual friendship and intercourse among the people of the different States in this Union, the Free
Inhabitants of each of these States, paupers, vagabonds, and fugitives from justice excepted, shall be
entitled to all privileges and immunities of Free Citizens in the several States; and the people of each
State shall have free ingress and regress to and from any other State, and shall enjoy therein all the
privileges of trade and commerce, subject to the same duties, impositions and restrictions as the
inhabitants thereof respectively, provided that such restrictions shall not extend so far as to prevent
the removal of property imported into any State, to any other State of which the owner is an
inhabitant; provided also that no imposition, duties, or restriction shall be laid by any State, on the
property of the United States, or either of them.

If any person guilty of, or charged with treason, felony, or other high misdemeanor in any
State, shall flee from justice, and be found in any of the United States, he shail upon demand of the
Governor or Executive power, of the State from which he fled, be delivered up and removed to the
State having jurisdiction of his offence.

Full faith and credit shall be given in each of these States to the records, acts and judicial
proceedings of the courts and magistrates of every other State.

District of Columbia Organic Act of 1871 Forty First Congress. Session III, Chapter 62 1871 -
Sec, 17 — And be it further enacted, That the legislative assembly shall not pass special laws in any
of the following cases; regulating the practice in courts of justice; regulating the jurisdiction or
duties of justices of the peace, police magistrate, or constables; providing for changes of venue in
civil or criminal cases, or swearing and impaneling jurors; remitting fines, penalties, or forfeitures;
the sale or mortgage of real estate belonging to minors or others under disability; changing the law
of descent; increasing or decreasing the fees of public officers during the term for which said
officers are elected or appointed; granting to any corporation, association, or individual, any special
or exclusive privilege, immunity, or franchise whatsoever. The legislative assembly shall have no
power to release or extinguish, in whole or in part, the indebtedness, liability, or obligation of any
corporation or individual to the District or to any municipal corporation therein, nor shall the
legislative assembly have power to establish any bank of circulation, nor to authorize any company
or individual to issue notes for circulation as money or currency. Sec, 20 — And be it further
enacted, That the said legislative assembly shail not have power to pass any ex post facto law, nor
law impairing the obligation of contracts, nor to tax the property of the United States, nor to tax the
lands or other property of non-residents higher than the lands or other property of residents; nor
shall lands or other property in said district be liable to a higher tax, in any one year, for all general
objects, territorial and municipal, than two dollars on every hundred dollars of the cash value
thereof: but special taxes may be levied in particular sections, wards, or districts for their particular
local improvements; nor shall said territorial government have power to borrow money or issue
stock or bonds for any object whatever, unless specially authorized by an act of the legislative
assembly, passed by a vote of twe thirds of the entire number of the members of each branch
thereof, but said debt in no case to exceed five per centum of the assessed value of the property of
said District, unless authorized by a vote of the people, as hereinafter [hereinbefore] provided.

Articles of Confederation - March I, 1781.

Treaty of Peace and Friendship with Morocco June 28 and July 15, 1786-1816, 1836 Amendment.

Treaty of Guadalupe Hidalgo; February 2, 1848.

Zodiac Constitution - Library of Congress AA 222141 January 374, 1935.

USC 28 § 1361 - Action to compel an officer of the United States to perform his duty.

USC 28 § 3002 15(a) &15(b) - Definitions.

USC 4 — Flag and Seal, Seat of Government, and the States.

USC 26 § 508(c) (1) (a) - Special rules with respect to section 501(c) (3) organizations.

USC 8 § 1481 - Loss of nationality by native-born or naturalized citizen; voluntary action; burden of proof;
presumptions.

USC 15 § 1312 - Civil investigative demands.

USC 18 § 1203 - Hostage taking.

USC 18 § 2332(a) - Use of weapons of mass destruction

USC 18 § 2340 - Definitions.

USC 18 § 241 — Conspiracy against rights.

USC 18 § 242 — Deprivation of rights under color of law.

USC 18 § 1091 - Genocide.

USC I8 § 247 - Damage to religious property; ‘obstruction of persons in the free exercise of religious beliefs.
Title 22 Chapter 2 141, 142, 143 — Foreign Relations and Intercourse.

USC 8 § 1101) — Definitions (3), (14), (15) A - Definitions.

, Executive Order 13107.
. 1978 Diplomatic Relations Act - 22 U.S.C. Section 254.
. 1982 Foreign Missions Act - 22 U.S.C. Sections 4301.

United States Statutes at Large Volume 66 stat 238 sec 308.

. 1933 — Legislative Journal — House — Page 5759, Resolution No. 75.
. Congress Adjourns Sine Die [without day] - 36 Congress 2" Session March 27" 1861.

Autochthon Peoples’ Documents: Northwest Amexum / Northwest Africa / North America /Amu’Ra Tribe Republic - Continental United States Republic
Case 1:19-cv-04075-CM Document 2 Filed 05/06/19 Page 3 of 14

 

I i | : COMPOS MENTIS CORPUS JURIS GENTIUM/ QUANTUM MERUTT/ AFFIDRVIT/DICTUM DOLUS SPECIALIS/EX INJURIA JUS NON ORITUR

IL. The basis for Diversity of Citizenship is vested under 28 U.S.C. § 1332.

I. Zodiac Constitution - Library of Congress AA 22214] January 34, 1935
2. Treaty of Peace and Friendship with Morocco June 28 and July 15 1786-1816, 1836
amendment.
Articles of Confederation March I* 1781 - Article 4

3. Title 22 Chapter 2 141, 142, 143 — Foreign Relations and Intercourse

4. The Constitution for the United States Republic of North America (1791) - Article 3. Sec 2.

5. USC 8 § 1481 - Loss of nationality by native-born or naturalized citizen; voluntary action; burden of
proof, presumptions.

6. Papal Bull Dum Diversas 18 June, 1452.

7. The Bull Romanus Pontifex (Nicholas V) January 8, 1454.

8. The Leagel Battle and Spiritual War against the Native People The Bull Inter Caetera (Alexander VI)
May 4, 1493.

9. Treaty of Tordesillas - June 7, 1494.

10. Patent Granted by King Henry VII to John Cabot and his Sons - March 5, 1496.

11. The Requerimiento — 1512.

12. The Articles of Confederation of the United Colonies of New England; May 19, 1643.

13. Emergency Banking Act Of 1933, United States Congressional Record, March 17, 1993 Vol. 33, page
H-1303(Bankruptcy of the United States).

14, An Act Concerning the District of Columbia) (6th Congress, 2nd Sess., ch. 15, 2 Stat. 103 enacted 1801-
02-27.

15. Pope's Civil Orders July 4, 2014.

16. 1st, 2nd, and 3 International Decade for the Eradication of Colonialism (General Assembly Resolution
A/RES/65/119) (2011-2020).

17. Ist, 2nd, and 3" International Decade for the Eradication of Colonialism (General Assembly Resolution
A/RES/65/119) (2011-2020).

18. The Constitution for the United States Republic of North America (1791) - Article 6.

19. The Constitution for the United States Republic of North America (1791) - Article 4. Sec 4.

20. USC 8 § 1481 - Loss of nationality by native-born or naturalized citizen; voluntary action; burden of
proof; presumptions.

21. Congress Adjourns Sine Die [without day] - 36 Congress 2" Session March 27" 1861.

Bonds

Amount in Controversy — The amount the plaintiff claims the defendant owes is more than $75,000.00 in Lawful
Money via the Bonds listed below:

A. U.S.C. 18 1091 Genocide — Qne million dollars in lawful Money, consideration, gold, silver, land
and estate.

B. U.S.C. 18 1203 Hostage Taking — punishable by death, imprisonment for any term of years or life
imprisonment.

C. U.S.C. 18 2332a Use of weapons of mass destruction — punishable by death, imprisonment for any
term of years or life imprisonment.

D. U.S.C, 18 2340 Definitions - punishable by death, imprisonment for any term of years, life
imprisonment and nine million dollars in Lawful Money, consideration, gold, silver, land and
estate.

E. U.S.C. 18 241 Conspiracy against Rights — punishable by death, imprisonment for any term of
years, life imprisonment and nine million dollars in Lawful Money, consideration, gold, silver, land
and estate.

F. U.S.C, 18 242 Deprivation of Rights under a color of law — punishable by death, imprisonment for
any term of years, life imprisonment and nine million dollars in Lawful Money, consideration, gold,
silver, land and estate.

G. U.S.C. 18 247 Damage to religious property; obstruction of persons in the free exercise of
religious beliefs— punishable by death, imprisonment for any term of years, life imprisonment and
nine million dollars in Lawful Money, consideration, gold, silver, land and estate.

H.  Pope’s Civil Orders July 4, 2014 — punishable by death, imprisonment for any term of years, life
imprisonment and nine million dollars in Lawful Money, consideration, gold, silver, land. estate

etc.
LL The Full Amount of the Bond is Fifty-Four Million in Lawful Money, consideration, gold, silver,

 

Estate and land.

I, Statement of Claim.

The fact is, the United States is bankrupt, insolvent and has no Severeign Authority existing in name only to this 30% Dey 23
Cycle 1432 [4/30/2019 ~ Gregorian Calendar] "Bankrupt" in 1933 and was declared so by President Roosevelt by Executive
Orders 6073, 6102, 6111 and by Executive Order 6260 on March 9, 1933, under the "Trading With The Enemy Act" of October
6, 1917, AS AMENDED by the Emergency Banking Relief Act, 48 Stat 1, Public Law No. 1, which is presently codified at 12
USCA 95a and confirmed at 95b. Thereafter, Congress confirmed the bankruptcy on June 5, 1933, and thereupon impaired the
obligations and considerations of contracts through the "Joint Resolution To Suspend The Gold Standard And Abrogate The
Gold clause, June 5, 1933" (See: HIR-192, 73rd Congress, 1st Session). When the Courts were called upon to rule on several of
the provisions designed to implement and compliment FDR's Emergency BANKING Relief Act of March 9, 1933.

The Bankruptcy of The United States

United States Congressional Record, March 17, 1993 Vol. 33, page H-1303

Autochthon Peoples’ Documents: Northwest Amexum / Northwest Africa / North America /Amu’Ra Tribe Republic - Continental United States Republic
Case 1:19-cv-04075-CM Document2 Filed 05/06/19 Page 4 of 14

i i i | COMPOS MENTIS/ CORPUS JURIS GENTIUM QUANTUM MERUIT &FFIDAVIT/DICTUM, DOLUS SPECIALIS/EX INJURIA JUS NON ORITUR

“It is an established fact that the United States Federal Government has been dissolved by the Emergency Banking Act,
March 9, 1933, 48 Stat. 1, Public Law 89-719; declared by President Roosevelt, being bankrupt and insolvent. H.J.R. 192, 73
Congress m session June 5, 1933 - Joint Resolution to Suspend the Gold Standard and Abrogate The Gold Clause dissolved the

Sovereign Authority of the United States and the official capacities of all United States Governmental Offices, Officers, and
Departments and is further evidence that the United States Federal Government exists today in name only”.

“Gold and silver were such a powerful money during the founding of the united states of America, that the founding fathers
declared that only gold or silver coins can be "money" in America. Since gold and silver coinage were heavy and inconvenient
for a lot of transactions, they were stored in banks and a claim check was issued as a money substitute. People traded their
coupons as money, or "currency." Currency is not money, but a money substitute. Redeemable currency must promise to pay
a dollar equivalent in gold or silver money. Federal Reserve Notes (FRNs} make no such promises, and are not "money." A
Federal Reserve Note is a debt obligation of the federal United States government, not “money?” The federal United States
government and the U.S. Congress were not and have never been authorized by the Constitution for the united states of
America to issue currency of any kind, but only lawful money, -gold and silver cain”.

“There is a fundamental difference between "paying" and "discharging" a debt. To pay a debt, you must pay with value or
substance (i.e. gold, silver, barter or a commodity). With FRNs, you can only discharge a debt. You cannot pay a debt with a
debt currency system. You cannot service a debt with a currency that has no backing in value or substance. No contract in
Common law is valid unless it involves an exchange of "good & valuable consideration." Unpayable debt transfers power and
control to the sovereign power structure that has no interest in money, law, equity or justice because they have so much
wealth already”.

“The Federal Reserve System is based on the Canon law and the principles of sovereignty protected in the Constitution and
the Bill of Rights. In fact, the international bankers used a "Canon Law Trust” as their model, adding stock and naming it a
"Joint Stack Trust." The U.S. Congress had passed a law making it illegal for any legal "person" to duplicate a "Joint Stock
Trust" in 1873. The Federal Reserve Act was legislated post-facto (to 1870), although post-facto laws are strictly forbidden by
the Constitution. [1:9:3]”

“Prior to 1913, most Americans owned clear, alfodial title to property, free and clear of any liens or mortgages until the
Federal Reserve Act (1913)”

A. Take Notice the People’s unalienable right to Life, Liberty, Property, Due Process and Just Compensation for private
property have been violated in the past; protected by the Treaty of Peace and Friendship 1787, Articles of
Confederation 1781, Zodiac Constitution, Bill of Rights and the Constitution for the United States of America 1791, The
Constitution for the Amu’Ra Tribe of Indigenous Native American Moors Republic.

B. Take Notice the People’s unalienable right to travel have been violated in the past; protected by the Treaty of Peace
and Friendship 1787, Articles of Confederation 1781, Zodiac Constitution, Bill of Rights and the Constitution for the
United States of America 1791, The Constitution for the Amu’Ra Tribe of Indigenous Native American Moors Republic.

C. Take Notice the People’s unalienable rights to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures, without a warrant signed by a judge stating the probable cause, supported by
oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized have
been violated in the past; protected by the Treaty of Peace and Friendship 1787, Articles of Confederation 1781,
Zodiac Constitution, Bill of Rights and the Constitution for the United States of America 1791, The Constitution for the
Amu’Ra Tribe of Indigenous Native American Moors Republic.

D. Take Notice that We the People Demand the defendants to put the Titles of the Plaintiffs and all future members of
THE AMU’RA TRIBE OF INDIGENOUS NATIVE AMERICAN MOORS REPUBLIC on THE DO NOT STOP, DO NOT DETAIN LIST
FOR NEW YORK., NEW YORK STATE AND ALL OTHER CORPORATE STATES. We the People reserve and retain all of our
rights protected by the above set General Laws. We the People do not waive any rights; All defendants abide by your
oaths to the Constitution, which are in constitutional alignment with the General Laws cited; Nunc pro tunc.

E. Take Notice that the Trespass of the unalienabie rights of any of the People of the Amu’Ra Tribe of indigenous Native
American Moors Republic is a trespass against this state. There is a bond of the Fifty-Four Million Dollars in Lawful
Money, consideration, gold, silver, land and estates against the Defendants.

F. Take Notice the Defendants dependent on the Corporate Jurisdiction of the violators shall be charged Nine Thousand
dollars in Lawful Money, consideration, gold, silver, land and estates per violation on relief for damages for ANY and
EVERY action by any Public Official to the People and their Estate.

G. Take Notice that this is a Covenant, your failure to answer and rebut this affidavit point for point is tacit acquiescence,
you have seventy two hours to respond in writing via affidavit rebutting point for point the facts stated in this
injunction atherwise this Covenant stands as law.

H. Take Notice that this injunction is to be executed without delay because the general welfare of the People of the
Amu’Ra Tribe of Indigenous Native American Moors Republic are at urgent risk of being damaged/injured by the
Defendants and their agents.

|. Take Notice that any foreign persons who claim to have an interest to the Estate that supersedes that of the People of
the Amu’Ra Tribe of indigenous Native American Moors Republic by Hereditaments, Jus Soli and Jus Sanguinus. The
Claimant must show and prove it in writing under the Penalty of the Perjury Certified by a Notary Signature stating in

Autochthon Peoples’ Documents: Northwest Amexum / Northwest Africa / North America /Amuw’Ra Tribe Republic - Continental United States Republic
Case 1:19-cv-04075-CM Document 2 Filed 05/06/19 Page 5 of 14

i i i | | COMPOS MENTIY CORPUS JURIS GENTIUM QUANTUM HERUIT AFFIDAVIT/DICTUM, DOLUS SPECISLIS/EX INJUBIA JUS NON ORITUR

common terms that; ‘1, Claimant (s) accept the liabilities of the ‘United States Codes Title 18 1091 Genocide’ upon
failure of such Claimant (s) to lawfully shaw and prove claimant is the Lawful Heir of the Estate.

Plaintiffs

Jamal Babatundi Amu’Ra El— 347-299-4456

Defendant (s)

UNITED STATES CORPORATION COMPANY 1925
Including all Foreign Corporate States, Agents, and Agencies, Governmental Offices, Officers, and
Departments Subject to the jurisdiction of the District of Columbia. ,

1. Donald John Trump Doing Business As President of the UNITED STATES
a [: e :

  
   
 

3. Jerry Brown Doing Business As the Governor of the STATE OF CALIFORNIA

 

Brian Sandoval Doing Business As the Governor of the STATE OF NEVADA

5. Rick Scott Doing Business As the Governor of the STATE OF FLORIDA

6. Andrew Cuomo Doing Business As the Governor of the STATE OF NEW YORK

7. Greg Abbott Doing Business As the Governor of the STATE OF TEXAS

Autochthon Peoples’ Documents: Northwest Amexum / Northwest Africa / North America /Amu’Ra Tribe Republic - Continental United States Republic
Case 1:19-cv-04075-CM Document 2 Filed 05/06/19 Page 6 of 14

  
 

| | COMPOS MENTIS/ CORPUS JURIS GENTIUM QUANTUM MERUIT AFFIDAVIT/DICTUM DOLUS SPECIALIS/EX INJURLIA JUS NON ORITUR

aa,

8. Chris Christie Doing Business As the Governor of the STATE OF NEW JERSEY

   
 

&.

9. Dannel Malloy Doing Business As the Governor of the STATE OF CONNECTICUT

 

13. Kate Brown Doing Business As the Governor of the STATE OF OREGON

 

Autochthon Peoples’ Documents: Northwest Amexum / Northwest Africa / North America /Amu’Ra Tribe Republic - Continental United States Republic
Case 1:19-cv-04075-CM Document 2 Filed 05/06/19 Page 7 of 14

i i fi | COMPOS MENTIS/ CORPUS JURIS GENTIUM/ QUANTUM HERUTT AFFIDAVIT/DICTUM,/DOLUS SPECIALIS/EX INJURIA JUS NOW ORITUR
14. Mary Fallin Doing Business As the Governor of the STATE OF OKLAHOMA

   

15. John Hickenlooper Doing Business As the Governor of the STATE OF COLORADO

 

16. Butch Otter Doing Business As the Governor of the STATE OF IDAHO

  
  
  

 

18. Matt Mead Doing Business As the Governor of the STATE OF WYOMING

19. Pete Ricketts Doing Business As the Governor of the STATE OF NEBRASKA

 

20. Mark Dayton Doing Business As the Governor of the STATE OF MINNESOTA

21. Kim Reynolds Doing Business As the Governor of the STATE OF IOWA

Autochthon Peoples’ Documents: Northwest Amexum / Northwest Africa / North America /Amu’Ra Tribe Republic - Continental United States Republic
Case 1:19-cv-04075-CM Document 2 Filed 05/06/19 Page 8 of 14

 

     
   
  
  
   

i E i : COMPOS HENTIS/ CORPUS JUBIS GENTIUM QUANTUM MERUIT AFFIDAVIT/DICTUM/DOLUS SPECIALIS/EX INJUBIA JUS NON ORITUR
1 ) ne ;

 

Scott Walker Doing Business As the Governor of the STATE OF WISCONSIN

23. Eric Greitens Doing Business As the Governor of the STATE OF MISSOURI

Asa Hutchinson Doing Business As the Governor of the STATE OF ARKANSAS

 

27. Bruce Rauner Doing Business As the Governor of the STATE OF ILLINOIS

28. Phil Bryant Doing Business As the Governor of the STATE OF MISSISSIPPI

Autochthon Peoples’ Documents: Northwest Amexum / Northwest Africa / North America /Amu’Ra Tribe Republic - Continental United States Republic
Case 1:19-cv-04075-CM Document 2 Filed 05/06/19 Page 9 of 14

‘ ll i i COMPOS MENTIS CORPUS JURIS GENTIUM QUANTUM MERUIT AFEIDAVIT/DICTUM/DOLUS SPECIALIS/EX INJURIA JUS NON ORITUR

 

29. Kay Ivey Doing Business As the Governor of the STATE OF ALABAMA

    
 

 

des

32. Bill Haslam Doing Business As the Governor of the STATE OF TENNESSEE

33, Matt Bevin Doing Business As the Governor of the STATE OF KENTUCKY

 

35. John Kasich Doing Business As the Governor of the STATE OF OHIO

Autochthon Peoples’ Documents: Northwest Amexum / Northwest Africa / North America /Amu’Ra Tribe Republic - Continental United States Republic
Case 1:19-cv-04075-CM Document 2 Filed 05/06/19 Page 10 of 14

 

: i i f COMPOS MENTIS/ CORPUS JURIS GENTIUW QUANTUM HMERUIT AFFIDAVIT/DICTUM/DOLUS SPECIALIS/EX INJURIA JUS NON ORITUR

     
 
   
  
 

36. Terry McAuliffe Doing Business As the Governor of the STATE OF VIRGINIA

 

38. Roy Cooper Doing Business As the Governor of the STATE OF NORTH CAROLINA

39. Henry McMaster Doing Business As the Governor of the STATE OF SOUTH CAROLINA

40. Tom Wolf Doing Business As the Governor of the STATE OF PENNSYLVANIA

 

10

Autechthon Peoples’ Documents: Northwest Amexum / Northwest Africa / North America /Amu’Ra Tribe Republic - Continental United States Republic
Case 1:19-cv-04075-CM Document 2 Filed 05/06/19 Page 11 of 14

 

. E i | | | | COMPOS MENTIS! CORPUS JURIS GENTIUM/ QUANTUM MERUIT/ AFFIDAVIT/DICTUM/DOLUS SPECIALIS/EX INJURLA JUS NON ORITUR
42. Gina Raimondo Doing Business As the Governor of the STATE OF RHODE ISLAND

    
 
  

43. Charlie Baker Doing Business As the Governor of the STATE OF MASSACHUSETTS

 

45. Doug Burqum Doing Business As the Governor of the STATE OF NORTH DAKOTA

46. Dennis Daugaard Doing Business As the Governor of the STATE OF SOUTH DAKOTA

 

47. Jim Justice Doing Business As the Governor of the STATE OF WEST VIRGINIA

   
 

48. Paul LePage Doing Business As the Governor of the STATE OF MAINE

il

Autochthon Peoples’ Documents: Northwest Amexum / Northwest Africa / North America /Amu’Ra Tribe Republic - Continental United States Republic
Case 1:19-cv-04075-CM Document2 Filed 05/06/19 Page 12 of 14

  

. ll i il | COMPOS HENTIS' CORPUS JURIS GENTIUM QUANTUM MERUIT ALFIDAVIT/DICTUM/DOLUS SPECIALIS/EX INJURIA JUS NON ORITUR
49. Phil Scott Doing Business As the Governor of the STATE OF VERMONT

50. ALL Foreign Agents and agencies of the UNITED STATES CORPORATION
COMPANY including the District of Columbia and all its Subsidiaries . Doing
Business on behalf of said Defendants and future successors Doing Business As the
Governor of the Corporate STATE i.e. STATE OF WASHINGTON.

 

Delaware.gov } Text Only

 

 

Department of State: Division of Corporations

 

 

 

 

HOME Privacy Policy FEregquently Asked Questions View Search Results

AboutAgency , ~

Secretary's Letter Entity Details

Newsroom

Frequent Questions THIS IS NOT A STATEMENT OF GOOD STANDING

Related Links
Contact Us

 

Office Locati incorporation Date 04/19/1989
ice Location File Number 2193946 TE ti Date: (mmidd/yyyy)

SERVICES
Pay Taxes Entity Name: UNITED STATES OF AMERICA, INC.
Fite UCC’s
Oelaware Laws Ontine Entity Kind: CORPORATION Entity Type. NON-PROFIT OR RELIGIOUS
Name Reservation
Entity Search Residency: DOMESTIC State: DE
Status
Validate Certificate
suagmer Service REGISTERED AGENT INFORMATION
INFORMATION
Corporate Forms Name: THE COMPANY CORPORATION
Corporate Fees
vee Forms and Fees Address: 2711 CENTERVILLE RD STE 400

axes
Expedited Services City: WILMINGTON County: NEW CASTLE
Service of Process
Registered Agents State: DE Postal Code: 19808

Get Corporate Status

Submitting a Request ;
How to Form a New Phone: (302)5836-5440

Business Entity
Certifications, Apostilies

This is a list of U.S. states by date of statehood. It has the date when each U.S. state joined the Union.

 

 

 

# State Date joined What it was before becoming a state

1 Delaware Friday, December 7, 1787 ¢ Lower Counties on Delaware, then sovereign
state in Confederation

2 ~~ Pennsylvania Wednesday, December 12, 1787 + Province of Pennsylvania, then sovereign state in
Confederation

3 New Jersey Tuesday, December 18, 1787 # Province of New Jersey, then sovereign state in
Confederation

4 Georgia Wednesday, January 2, 1788 + Province of Georgia, then sovereign state in
Confederation —

5 Connecticut Wednesday, January 9, 1788 ¢ Connecticut Colony, then sovereign state in
Confederation

6 Massachusetts Wednesday, February 6, 17884 Province of Massachusetts Bay, then sovereign
state in Confederation

7 Maryland Monday, April 28, 1788 Province of Maryland, then sovereign state in
Confederation

8 SouthCarolina  -Friday, May 23, 1788 t Province of South Carolina, then sovereign state
in Confederation

9 NewHampshire Saturday, June 21, 1788 Province of New Hampshire, then sovereign state

in Confederation

12

Autochthon Peoples’ Documents: Northwest Amexum / Northwest Africa / North America /Amu’Ra Tribe Republic - Continental United States Republic
10

11

12

13

14

15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31

32
33
34
35
36
37
38
39T
40F
41
42

43 |
45
46

47
48

13

Case 1:19-cv-04075-CM Document 2 Filed 05/06/19 Page 13 of 14

Virginia

New York

North Carolina

Rhode Island

Vermont

Kentucky

Tennessee
Qhio
Louisiana
Indiana
Mississippi
illinois
Alabama
Maine
Missouri
Arkansas
Michigan
Florida
Texas
lowa

Wisconsin

California

Minnesota
Oregon
Kansas

West Virginia
Nevada
Nebraska
Colorado
North Dakota
South Dakota
Montana
Washington

idaho
Wyoming
Utah |.
Oklahoma
New Mexico

Arizona

Wednesday, June 25, 1788 t
Saturday, July 26, 1788 #
Saturday, November 21, 1789 #

Saturday, May 29, 1790 +

Friday, March 4, 1791

Friday, June 1, 1792
Wednesday, June 1, 1796
Tuesday, March 1, 1803*
Thursday, April 30, 1812
Wednesday, December 11, 1816
Wednesday, December 10, 1817
Thursday, December 3, 1818
Tuesday, December 14, 1819
Wednesday, March 15, 1820
Friday, Auqust 10, 1821
Wednesday, June 15, 1836
Thursday, January 26, 1837
Monday, March 3, 1845
Monday, December 29, 1845
Monday, December 28, 1846
Monday, May 29, 1848

 

Monday, September 9, 1850

Tuesday, May 11, 1858
Monday, February 14, 1859
Tuesday, January 29, 1861
Saturday, June 20, 1863
Monday, October 31, 1864
Friday, March 1, 1867
Tuesday, August 1, 1876
Saturday, November 2, 1889
Saturday, November 2, 1889
Friday, November 8, 1889
Monday, November 11, 1889

Thursday, July 3, 1890
Thursday, July 10, 1890
Saturday, January 4, 1896
Saturday, November 16, 1907
Saturday, January 6, 1912
Wednesday, February 14, 1912

d i if | COMPOS MENTIS/ CORPUS JURIS GENTIUM QUANTUM MERUIT/ AFFIDAVIT/DICTUK/DOLUS SPECIALIS/EX INJURIA JUS NON ORITUR

Virginia Colony, then sovereign state in
Confederation

Province of New York, then sovereign state in
Confederation

Province of North Carolina, then sovereign state
in Confederation

Colony of Rhode Island and Providence
Plantations, then sovereign state in

Confederation
Province of New York and New Hampshire Grants
(ownership disputed), Vermont Republic

Virginia

Province of North Carolina, Southwest Territory
Northwest Territory
Orleans Territory
Indiana Territory
Mississippi Territory
Illinois Territory ©

Alabama Territory
Massachusetts

Arkansas Territory
Michigan Territory
Florida Territory

Republic of Texas

lowa Territory

Wisconsin Territo
California Republic Mexican Cession, Alta

California
Minnesota Territory

Oregon Territory
Kansas Territory
Nevada Territory
Nebraska Territory
Colorado Territory
Dakota Territory
Dakota Territory

Montana Territory

part of Oregon Territory, became Washington
Territory on March 2, 1853

Idaho Territory

Wyoming Territory

Utah Territory

Oklahoma Territory & Indian Territory
New Mexico Territory

Arizona Territory

Autochthon Peoples’ Documents: Northwest Amexum / Northwest Africa / North America /Amu’Ra Tribe Republic - Continental United States Republic
Case 1:19-cv-04075-CM Document 2 Filed 05/06/19 Page 14 of 14

| COMPOS MENTIS! CORPUS JURIS GENTIUW QUANTUM HMERUIT AFFIDAVIT/DICTUM/ DOLUS SPECIALIS/EX INJUBIA JUS NON ORITUR

 

Religion is Law, Law is Government, Government is Family
hi Rights Reserved Without Prejudice / Recourse; Allodial Claim.

We declare under the penalty of the perjury under the laws of the United States of America in Congress Assembled and the
Constitution for the Amu’Ra Tribe of Indigenous Native American Moors Republic that the foregoing is true and correct.

the year 1440 [Gregorian Calender April 30° *, 2019] Without the United States

     
 
 

J 4g
JS Un: Me th fn / ol WM Li

UuteckthonufNatioual/, f Jamal Babatundi Amu’Ra El - Plenipotentate THEPE psona Sui Juris Sui Haeredes Solo Proprio;
Contdct# 347-299-4456; Emai Hindii@email.com

14

Autochthon Peoples’ Documents: Northwest Amexum / Nerthwest Africa / North America /Amu’Ra Tribe Republic - Continental United States Republic
